        Case 1:18-cv-11072-GHW-RWL Document 377 Filed 10/29/20 Page 1 of 2

SYLVIA J. ROLINSKI*
DANIELLE M. ESPINET***




Sylvia J. Rolinski, Esq.                                                             14915 River Road
P: 301.987.0202 ext. 1                                                             Potomac, MD 20854
F: 301.263.7100
SJR@Rolinski.com




                                            October 28, 2020

Submitted via ECF
Hon. Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse 500
                                                                                               10/29/2020
Pearl Street, Room 2260
New York, New York 10007

         Re:       Rudersdal, EOOD, et al. v. Harris, et al.,
                   1:18-cv-11072

Dear Magistrate Judge Lehrburger:

       Pursuant to the District Court for the Southern District of New York’s Local Rule 7.1,
Magistrate Judge Lehrburger’s Individual Practices in Civil Cases Rule III G and related
Appendix B 1, and Fed.R.Civ.P 5(d), Plaintiffs submit this letter motion to file under seal their
Reply to Defendant Harris’ Response, ECF 362, to Plaintiffs’ Motion for Leave to Amend the
Second Amended Complaint ECF 360 (“Reply”). As this motion concerns non-dispositive
matters, it is appropriate for letter motion under the previously-cited rules.

         Plaintiffs make sensitive representations in their Reply which warrants its filing under
seal.

        Plaintiffs have not previously requested to file under seal, however due to the sensitive
information contained therein, Plaintiffs seek leave to file under seal their Reply to Defendant
Harris’ Response ECF 362 to Plaintiffs’ Motion for Leave to Amend the Second Amended
Complaint ECF 360. No prejudice will inure to the parties or this Court by the grant of the
instant relief.

                                                                Respectfully Submitted,

                                                                /S/ Sylvia J. Rolinski

                                                                Sylvia J. Rolinski, Esq.

CC:      All counsel of record via ECF

*Admitted in MD, DC and NY            Rolinski Law Group, LLC                            Longwood, FL
***Admitted in NY, MD, DC and FL
Case 1:18-cv-11072-GHW-RWL Document 377 Filed 10/29/20 Page 2 of 2




    Request to seal denied. The request does not provide any
    particularized basis for the request to justify sealing under the
    Second Circuit's standards and otherwise does not comply with this
    Court's individual rules of practice (see Rule IIIG and Appendix).




                                             10/29/2020
